DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 4/14/2022 are as follows: 
Claims 1-15 are pending and are being examined.

Drawings
The drawings were received on 4/14/2022 and are accepted.

Specification
The amended specification was received on 4/14/2022 and is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Condensation-preventing heating element” in claims 2 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 recites “further comprising an active material coating the IR transparent material that can have its emissivity physically controlled or manipulated” and Claim 15 recites “further comprising controlling or manipulating an emissivity of an active material coating the membrane”.  However, claims 1 and 10 recite controlling radiant transfer by adjusting a positioning of a plurality of internal louvres.  The plurality of internal louvres are illustrated in Figure 1E of the applicants’ figures and the active material control is illustrated in Figure 1F of the applicants’ figures.  Paragraph 37 of the applicant’s disclosure details a first embodiment that contains internal louvres and then paragraph 38 of the applicant’s disclosure details another embodiment that contains an active material.  There is no disclosure of a single embodiment that has both internal louvres and an active coating.  The two features are only recited in the alternative.  Therefore, the further limitations of an active coating in claims 8 and 15 in combination with the louvres of independent claims 1 and 10 is new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “does not comprise a condensation-prevention heating element” and “the cavity does not contain a condensation-prevention heating element”.  It is unclear what the scope of the “condensation-prevention heating element” is in the claim.  Could the IR transparent material be considered a condensation-prevention heating element since it keeps the inside cavity at a different temperature than the ambient air?  If that is true, then the recitation of an IR transparent material would seem to contradict the later recitation of no condensation-prevention heating element.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation will be interpreted as a separate heat exchanger or heat generating device inside the cavity.

Claim limitation “condensation-preventing heating element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only recites “condensation-preventing heating element” with no further detail on what devices correspond to the element.  It is therefore unclear as to what structures and equivalents would be interpreted under 112(f) for the “condensation-preventing heating element”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah (US2017/0314837A1, as previously cited) in view of Saunders (US4296733, as previously cited).
Re Claim 1. Alsadah discloses a radiant cooling or heating device (200) comprising (Figures 1-2; Device 102 provides cooling): 
a cavity (208) having an opening (bottom of 208 at 202) defined by an inner surface (226) of an IR transparent material (202 is a bottom wall made of sapphire) that is substantially transparent to at least a portion of infrared (IR) radiation, the IR transparent material configured to separate at least a portion of the cavity from external air (Figures 1-2; Paragraphs 4, 9, 24, 26; Bottom wall is made of sapphire, which is transparent to a portion of IR radiation. See Paragraph 22 of applicants’ filed specification which outlines sapphire as a material that satisfies the limitation of the IR transparent material); 
at least one channel (212 is a conduit) operably connected to a fluid input (214 via port 216) and a fluid output (218 via port 220), the at least one channel positioned within the cavity and adapted for flowing a fluid having a temperature lower or higher than a temperature of external air (Figures 1-2; Paragraphs 24-29; Paragraph 26 in particular recites “A heat exchange fluid (suitably a liquid, such as brine or a different type of refrigerant) through the conduit 212”. Paragraph 29 teaches operating the fluid at a temperature lower than a temperature of the external air.); and 
a reflector (234) positioned within the cavity, such that the at least one channel is between the reflector and the IR transparent material (Figures 1-2; Paragraphs 5, 28, 29),
Alsadah fails to specifically teach a plurality of adjustable low emissivity or high reflectivity internal louvres positioned within the cavity between the at least one channel and the IR transparent material.
However, Saunders teaches a plurality of adjustable low emissivity or high reflectivity (81 is a reflective side) internal louvres (86) positioned within the cavity (interior of 22) between the at least one channel and the IR transparent material (28 is a clear panel) (Figure 5; Column 7 line 31 to Column 8 line 31).  When Saunders is combined with Alsadah, the resulting combination would be the louvres of Saunders would be located within the cavity of Alsadah and in between the channel and IR transparent material to control the heat transfer through the IR transparent material since the louvres of Saunders are adjacent to the IR transparent material.
Therefore, in view of Saunder's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plurality of adjustable low emissivity or high reflectivity internal louvres positioned within the cavity of Alsadah between the at least one channel and the IR transparent material of Alsadah in order to better regulate the thermal heat transfer from between the cavity and ambient environment (Saunders Column 8 lines 27-31).

Re Claim 9. Alsadah discloses a system (102) for radiant cooling comprising: 
a radiant cooling and heating device according to claim 1 (see rejection of claim 1 above), the radiant cooling device positioned within at least one room (100) within at least one building (Figure illustrates a building; Paragraph 24); and 
at least one additional component selected from a group consisting of a remote heat exchanger (128) operably connected to a plurality of radiant cooling and heating devices according to claim 1 (Figures 1-2, 4; Paragraph 24 teaches 128 can be part of a refrigeration system; Paragraph 10 teaches the refrigeration system includes a condenser, which is considered a remote heat exchanger; Paragraph 31; Paragraph 2 teaches a plurality of radiative heat exchangers throughout a building), and a photonic solar reflector configured to generate cold directly on or supplied to the cavity (This limitation is recited in the alternative and therefore not required of the claim if the other limitation is already taught by the prior art).

Re Claim 10. Alsadah discloses a method of cooling an area, comprising the steps of (Figure 1-2; Paragraphs 24-29): 
providing a fluid having a temperature below that of a temperature of air in the local environment (Figure 1-2;Paragraph 29); 
passing the fluid through a tube (212) within a cavity (208) having a membrane (202) that is substantially transparent to infrared (IR) (202 is a bottom wall made of sapphire) between the tube and the local environment, the tube configured to offer radiant cooling (Figures 1-2; Paragraphs 4, 9, 24, 26, 29; Bottom wall is made of sapphire, which is transparent to a portion of IR radiation. See Paragraph 22 of applicants’ filed specification which outlines sapphire as a material that satisfies the limitation of the IR transparent material); and 
reflecting (via 234) at least a portion of the radiant cooling through the membrane and into the local environment (Figure 1-2; Paragraphs 5, 28, 29). 
Alsadah fails to specifically teach controlling radiant transfer by adjusting a positioning of a plurality of low emissivity or high reflectivity internal louvres.
However, Saunders teaches controlling radiant transfer by adjusting a positioning of a plurality of low emissivity or high reflectivity (81 is a reflective side) internal louvres (86) (Figure 5; Column 7 line 31 to Column 8 line 31).  When Saunders is combined with Alsadah, the resulting combination would be the louvres of Saunders would be located within the cavity of Alsadah and in between the channel and IR transparent material to control the heat transfer through the IR transparent material since the louvres of Saunders are adjacent to the IR transparent material.
Therefore, in view of Saunder's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plurality of adjustable low emissivity or high reflectivity internal louvres positioned within the cavity of Alsadah in order to better regulate the thermal heat transfer from between the cavity and ambient environment (Saunders Column 8 lines 27-31).

Re Claim 2 & 12. Alsadah discloses the radiant cooling or heating device does not comprise a condensation-prevention heating element (Figures 1-2; As best understood in view of the indefiniteness, no condensation-prevention heating element is present in Alsadah). 
Re Claim 3 & 13. Alsadah discloses the cavity has at least one non-radiantly activated surface, and each of the at least one non-radiantly activated surfaces are at least one of low emissivity or highly reflective in an IR spectrum (Figures 1-2; Paragraphs 26, 28). 
Re Claim 4. Alsadah discloses the cavity is capable of being evacuated (Paragraphs 4, 28). 
Re Claim 6. Alsadah teaches the cavity opening has an area and the channel has an inner surface area (Figures 1-2) but fails to specifically teach a ratio of an area of the opening of the cavity to an inner surface area of the at least one channel is at least 10:1.  However, the ratio of the opening of the cavity to the inner surface area of the channel constitutes a defined relationship, wherein said ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger ratio increases the radiation view factor and a smaller ratio reduces the radiation view factor.
Therefore, since the general conditions of the claim, i.e. that the cavity opening area and channel inner surface area constitute a defined ratio, were disclosed in the prior art by Alsadah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a ratio of an area of the opening to an inner surface area of the at least one channel is at least 10:1. See MPEP 2144.05 (II).  Additionally, it would have been an obvious matter of design choice to adjust the cavity area or the channel inner surface area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).
Re Claim 7. Alsadah discloses a temperature of an inner surface of the at least one channel is below a dew point of the external air (Paragraph 29). 
Re Claim 11. Alsadah discloses a temperature of the fluid is below a dew point of air in the local environment (Paragraph 29). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah (US2017/0314837A1, as previously cited) in view of Saunders (US4296733, as previously cited) in view of Bergamini (US4421203, as previously cited).
Re Claim 5 & 14. Alsadah teaches the cavity (Figures 1-2) but fails to specifically teach the cavity contains a desiccant. 
However, Bergamini teaches adding a desiccant (14) to a cavity (13) (Figure 4; Column 6 lines 20-27, Column 11 lines 17-25).  Bergamini teaches the benefit of the desiccant is to absorb moisture and prevent fog formation on the membranes (Column 11 lines 19-21)
Therefore, in view of Bergamini’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a desiccant to the cavity of Alsadah in order to absorb excess moisture in the air, thereby preventing condensation formation within the cavity and prevent fogging of the IR material (Bergamini Column 11 lines 19-21).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alsadah (US2017/0314837A1, as previously cited) in view of Saunders (US4296733, as previously cited) in view of Cumberland (US8679582, as previously cited).
Re Claim 8. Alsadah teaches the radiant cooling device (Figures 1-2) but fails to specifically teach further comprising an active material coating the IR transparent material that can have its emissivity physically controlled or manipulated. 
However, Cumberland teaches an active material (240) coating a substrate (242, equivalent to the IR transparent material of Alsadah) that can have its emissivity physically controlled or manipulated (Figure 9; Column 2 line 63 to Column 3 line 11; Column 5 lines 27-31; The variable emissivity coating 240 changes from low emissivity to high emissivity and is thus considered an active material coating due to the changing emissivity).
Therefore, in view of Cumberland’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an active material coating to the IR transparent material of Alsadah in order to better regulate the radiative thermal transfer of energy, which will allow for better temperature control of the room.

Re Claim 15. Alsadah teaches the radiant cooling device (Figures 1-2) but fails to specifically teach controlling or manipulating an emissivity of an active material coating the membrane. 
However, Cumberland teaches controlling or manipulating an emissivity of an active material (240) coating the membrane (242, equivalent to the IR transparent material of Alsadah) (Figure 9; Column 2 line 63 to Column 3 line 11; Column 5 lines 27-31; The variable emissivity coating 240 changes from low emissivity to high emissivity and is thus considered an active material coating due to the changing emissivity).
Therefore, in view of Cumberland’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an active material coating to the IR transparent material of Alsadah in order to better regulate the radiative thermal transfer of energy, which will allow for better temperature control of the room.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the reply that the term “condensation-prevention heating element” is not indefinite under 112(b).  Applicant asserts that “heating elements are well-understood in the art - they convert electricity into heat via Joule heating”.  However, electric heating elements are not recited in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., electric heating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the term “heating element” can apply to numerous devices other than electric heating, wherein the scope of what is considered a “heating element” has not been established.  This is further complicated by the use of a negative limitation (i.e. “does not comprise a condensation-prevention heating element”). While MPEP2173.05(i) allows the use of negative limitations, the applicant is encouraged to claim the invention by distinctly and particularly pointing out what the applicant did invent, rather than attempt to claim the invention by excluding what the applicant did not invent. Since no structure is being positively recited by the limitation, it is unclear as to what exactly is being excluded by the limitation.  Therefore, the limitation is indefinite and the applicants’ argument is not persuasive.
Applicant argues on page 10 of the reply that the prior art fails to teach a plurality of adjustable louvres.  Saunders teaches a plurality of louvers for regulating thermal energy (see Figure 5).  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 10 of the reply that it would not be obvious to add louvers to the system of Alsadah since such a modification would be “redundant”.  Applicants arguments lack factual evidence to support their argument and therefore amount to arguments of counsel.   MPEP 2145 states that “arguments of counsel cannot take the place of factually supported objective evidence”.  Further, “redundant” control systems are employed throughout the art in order to allow for more precise control of the heat transfer.  A common controls practice is to provide bulk temperature control with a first system and then provide finite temperature control with a secondary system.  When the louvers of Saunders are added to Alsadah, the louvers would allow for more precise control of the thermal heat transfer through the system than by only regulating pump speed.  Thus, by utilizing both control aspects, an optimal control of the heat transfer can be achieved.  Therefore, the applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763